Citation Nr: 0834940	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-06 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an effective date earlier than August 30, 
2002, for an award of a 10 percent rating for a residual scar 
from the excision of a lump under the left clavicle.  



REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The compensable award for the residuals of a scar was based 
upon liberalizing legislation for evaluation of scars that 
became effective on August 30, 2002.  Prior to the change in 
rating criteria appellant did not have findings sufficient to 
warrant a compensable rating under applicable provisions.


CONCLUSION OF LAW

The proper effective date for an award of a compensable 
evaluation for the residuals of a scar from the excision of a 
lump under the left clavicle is August 30, 2002.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

VA advised the veteran of the essential elements of the VCAA 
in a February 2002 letter, which was issued before initial 
consideration of the claim on appeal.  It is noted that the 
current claim for an earlier effective date is a "downstream 
issue" from the claim for a compensable rating for the 
veteran's scar.  In this type of circumstance, if the 
claimant has received a VCAA letter for the underlying claim 
and raises a new issue (i.e., earlier effective date) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter. VAOPGCPREC 8-2003 (Dec. 2003).  Rather the provisions 
of 38 U.S.C.A. § 7105(d) require VA to issue a statement of 
the case if the disagreement is not resolved. Id. This was 
completed, when VA issued a statement of the case in December 
2006 wherein it provided the veteran with the evidence 
necessary to establish an earlier effective date for the 
award of the 10 percent rating for the veteran's scar.  

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue. 38 C.F.R. § 3.114(a) (2007).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue. 38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement. 38 
C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement. See 38 C.F.R. § 3.114(a) (2006); see also McCay 
v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

The regulations for the evaluation of skin disabilities were 
amended, effective on August 30, 2002.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date.  VAOPGCPREC 
3-2000.  

The record shows that the veteran was initially awarded 
service connection for a residuals scar from the excision of 
a lump under the left clavicle by rating decision dated in 
November 1998.  A noncompensable evaluation was assigned at 
that time.  While the veteran submitted disagreement with 
this evaluation, he did not submit a timely appeal after the 
issuance of the statement of the case in December 1998.  

On November 14, 2001, the veteran submitted a statement 
asking what he needed to do in order to re-file his claim for 
a compensable evaluation for his scar.  He stated that he 
wished to know what he needed to be approved for more than a 
"zero" percent rating.  In response to this correspondence, 
the RO furnished the veteran with the VCAA notification.  In 
February, March 2002, and April the veteran expressed his 
desire for an increased rating for his service-connected 
scar.  

The veteran was afforded a VA compensation examination in 
October 2004.  After initial denial of an increased rating by 
the RO, the veteran appealed to the Board.  A 10 percent 
evaluation was eventually awarded on reconsideration by the 
Board in a July 2006 decision.  At that time, the Board 
specifically stated that the award was based upon the revised 
criteria for skin disorders, which became effective on August 
30, 2002.  By rating decision dated in July 2006, the RO 
effectuated the award and assigned an effective date of 
August 30, 2002.  

The record shows that the veteran submitted correspondence 
requesting an increase in his disability rating that was 
received on November 14, 2001.  The Board granted the 10 
percent evaluation on reconsideration, specifically stating 
that the grant was based upon the revised criteria for skin 
disorders.  This grant, made on the basis of liberalizing 
legislation, cannot be made effective prior to the effective 
date of that legislation.  As such, the claim must be denied.  
There is no legal basis for an earlier date.  It is not shown 
that he met the old criteria for a compensable record.  The 
law in this case prohibits assignment of an earlier date.


ORDER

An effective date earlier than August 30, 2002, for an award 
of a 10 percent rating for a residual scar from the excision 
of a lump under the left clavicle, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


